Title: Thomas Jefferson to David Gelston, 8 March 1819
From: Jefferson, Thomas
To: Gelston, David


          
            Monticello Mar. 8. 19.
          
          Th: Jefferson presents his compliments to Mr Gelston and supposing that the commerce of N. York gives more frequent opportunities for the conveyance of letters to any part of the world than any other port of the US. and wishing as speedy a conveyance of the inclosed letter to M. de la Fayette as consistent with the safety of it’s conveyance, he presumes on the friendship of mr Gelston to give it a conveyance and salutes him with constant friendship & respect.
        